—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Jackson, J.), dated December 24, 1991, which granted the motion of the defendant M & S Shillman, Inc., for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiffs failed to raise a triable issue of fact as to whether the defendant M & S Shillman, Inc., was liable for the injuries sustained by the plaintiff Lorenzo Pena (see, CPLR 3212 [b]). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.